Good, C.
This case is before us on rehearing. A statement of the facts may be found in the former opinion, ante, p. 86. The only question for determination is as to whether or not the payments credited upon the note were such as to arrest the running of the statute of limitations. The payments made were the proceeds of dividends upon corporate stock, which had been pledged as collateral security to the note. The rule is well established in this state, and is quite génerally recognized in other states, that any *92voluntary payment- made by the debtor, or by his authority, will be sufficient to arrest the running of the statute. The vital question, therefore, in this case is: “Were the payments that were credited upon the note voluntary payments? It is generally recognized that any payment made as a result of legal proceedings, or that is made as the result of the operation of law, is not held a voluntary payment. A payment made as the result of the foreclosure of a chattel mortgage is held not to be a voluntary payment. Westinghouse Co. v. Boyle, 126 Mich. 677. A payment resulting from the sale, of land under a trust deed given to secure the payment, of the debt is held not to be a voluntary payment. Moffitt v. Carr, 48 Neb. 403. A payment by an assignee for the benefit of creditors is held not to be a voluntary payment. Whitney, Clark & Co. v. Chambers, 17 Neb. 90’; Connor v. Becker, 62 Neb. 856. And the weight of authority is, perhaps, to the effect that a payment upon a note derived from the sale or collection of other notes pledged as collateral to the principal note is not a voluntary payment. But the rule is otherwise in this state. In the case of Sornberyer v. Lee, 14 Neb. 193, it was held that such a payment was voluntary, and was sufficient to stay the running of the statute of limitations. This opinion has been cited and quoted with approval in the following cases: Whitney, Clark & Co. v. Chambers, supra; Ashby v. Washburn & Co., 23 Neb. 571; and Moffitt v. Carr, supra. And it is, and ought to be, considered as the settled rule in this state. Our attention has not been called to, nor have we been able to find, any cases directly in point, and it is doiibtful if the precise question involving stock certificates held as collateral, has ever been adjudicated in this country.
In order to properly determine the question as to whether the payment is a voluntary one, it becomes necessary to consider what are the rights and duties of the parties arising out of the pledge of the corporate stock as collateral security. In this case the corporate stock was pledged, and there was a delivery of the stock cer*93tificate with power of attorney in blank to transfer the same on the books of the corporation. The certificate and power of attorney were delivered at the time of the giving of the note. By this act McShane transferred to Bosler the right and power to have the certificate surrendered and a new one issued, and divested himself of the right thereafter to draw any dividends upon the stock, and Bosler became entitled to collect any dividends declared upon the stock while he held it as collateral. It is true that Bosler did not have the stock transferred upon, the books of the corporation for a period of about three years, and that McShane during that time collected the dividends. But this did not change the rights of the parties, for Bosler was entitled not only to have the stock transferred upon the books of the corporation, but was entitled to draw the dividends not only from the time of the transfer of the stock on the books of the corporation, but from the time of the delivery of the certificate to him when the stock was pledged as collateral. The fact that the stock had not been transferred upon the books of the corporation was wholly immaterial as to the rights of Bosler to collect the dividends. The rule is thus laid down in 22 Am. & Eng. Ency. LaAV (2d etL), 906, 907: “Where stock is pledged in the ordinary mode and the pledgor executes an irrevocable poAver of attorney, authorizing a transfer of the shares of stock on the books of the corporation, the pledgee has the right to cause a proper transfer of the stock to be made to him. * * * Where corporate stock is pledged, and there is a delivery of the stock with a poAver of attorney in blank to transfer on the books, and an assignment in blank on the back of the certificate, the pledgee has the right to receive from the. corporation any dividends accruing while he holds the stock. It is not only the right but the duty of the pledgee of the. stock to collect such dividends; and the fact that no transfer has been made on the books of the company is immaterial.” McShane did all that was in his power to do to transfer (he stock when he delivered the certificate of stock Avith a *94power of attorney in blank to Bosler. Then and there McShane’s right to the dividends ceased, and Bosler’s commenced. This right to the dividends was the result of the voluntary act of McShane. While Bosler had the right to the dividends, he also owed a duty to McShane and was under obligation to him to apply the dividends so received as payments upon McShane’s note. The only right to retain the dividends was as payments upon the note to which the corporate stock had been pledged as collateral. It was Bosler’s duty, therefore, to credit the dividends received upon the note as part payments thereof. It was to the interest .of McShane that Bosler should, collect the dividends and apply them in part payment of the note. Counsel for appellant contends that Bosler acted against the interest of McShane when he had the stock transferred upon the books of the corporation and thereafter collected the dividends, and that, therefore, the proceeding was adversary in its nature and the payments not voluntary. The vice of this argument lies in the fact that he assumes that McShane was deprived of the right to the dividends by the transfer of the stock upon the books of the corporation. While it Avas, doubtless, the intention of the parties, at the time of the giving of the note and the pledging of the stock as collateral thereto, that the stock would be immediately transferred upon the books of the corporation to Bosler, yet, as Ave have seen, the right of Bosler to the dividends did not depend, at least as betAveen him and McShane, upon the transfer of the stock upon the books of the corporation, but it depended upon the voluntary act of McShane in delivering to Bosler the certificate Avith the assignment and poAArer of attorney indorsed thereon. McShane was not depwed of any right to collect the dividends by the transfer of the corporate stock upon the books, for the reason that his right to those dividends had ceased by his previous act. The dividends that McShane collected after he pledged the stock were wrongfully received by him. We have no doubt that, had McShane abstained from receiving and collecting the divi*95dends from the stock, as it was his duty to do, and, if Bosler had neglected to collect the dividends and apply them upon McShane’s note, and the dividends, through the failure of the corporation or otherwise, had been lost, Bosler Avould have been liable for such loss. Only the rights of third parties could have been affected by the transfer of the corporate stock upon the books. The object of such transfer is that the corporation and third parties may be advised as to Avho has the right to control the stock and to collect the dividends thereon. As far as McShane aauis concerned, and as between him and Bosler, the transfer Avas complete at the time of the pledging of the stock and the deÜA-ery of the certificate. It, therefore, became the duty of Bosler, and of his executors, Avho succeeded to his rights, to receive the dividends and credit them upon the note, and in so doing they acted in the interest of McShane, and as his agent and in pursuance of his voluntary act. The payments were, therefore, voluntary and operated to aiTest the running of the statute of limitations.
It is clear to us that the conclusion reached on the former hearing is the correct one, and that the judgment of the district court should be affirmed. However, we are of the opinion that the rule Avas too broadly stated in the. first paragraph of the syllabus in the former opinion and that it Avas going too far to say that “any payment upon a written contract for the payment of money made through the arrangement of the maker, or such payment as is the natural and reasonable sequence of his agreement, Avill stay the running of the statute of limitations.” The statement of law as therein enunciated might reasonably be construed as covering a case where the money was derived from the operation of law. The first paragraph of the syllabus in the former opinion is, therefore, disapproved. For the reasons stated, we recommend that the former decision be adhered to, but that the first paragraph of the syllabus in the former opinion be disapproved.
Epperson, C., concurs.
*96By the Court: For the reasons given in the foregoing opinion, the former judgment is adhered to.
Affirmed.